Exhibit 4 ASPREVA’S PLAN OF ARRANGEMENT WITH GALENICA COMPLETED Victoria, B.C., Canada; January 3, 2008 - Aspreva Pharmaceuticals Corporation (NASDAQ: ASPV; TSX: ASV) today announced the completion of the plan of arrangement with Galenica Group (SWX: GALN), pursuant to which Galenica, through a wholly-owned Canadian subsidiary, acquired all outstanding shares of Aspreva for US$26.00 per share in cash. With the completion of the plan of arrangement, Aspreva will delist its shares from the NASDAQ on January 3, 2008 and the Toronto Stock Exchange on January 7, 2008. Further details regarding the terms of the transaction are set out in Aspreva’s management information circular dated November 15, 2007, which was filed by Aspreva on the Canadian SEDAR website at www.sedar.com and on the United States Securities and Exchange Commission’s website at www.sec.gov. Financial and Legal Advisors Lazard Frères & Co. LLP and Lehman Brothers Inc. have acted as financial advisors to Aspreva with respect to the plan of arrangement.Aspreva’s legal advisors are Farris, Vaughan, Wills & Murphy LLP, McCarthy Tétrault LLP and Cooley Godward Kronish LLP. UBS Investment Bank acted as financial advisor to Galenica for the plan of arrangement.Merrill Lynch International provided Galenica a second opinion about the transaction.Galenica’s legal advisors are Kellerhals Hess; Blake, Cassels & Graydon LLP and Skadden, Arps, Slate, Meagher & Flom LLP. About Galenica Galenica is a diversified group activethroughout the healthcaremarket which, among other things, develops, manufactures and markets pharmaceutical products, runs pharmacies, provides logistical services and access to databases and sets up networks. The Galenica Group enjoys a leading position in all its areas of activity – pharmaceutical manufacturing, pre-wholesaling, distribution, healthcare information and retailing. A large part of Galenica’s income is generated by international operations. For more information please visit www.galenica.com About Aspreva Aspreva is a global pharmaceutical company focused on identifying, developing, and, upon approval, commercializing evidence-based medicines for patients living with less common diseases. Aspreva common stock is traded on the NASDAQ Global Select Market under the trading symbol ASPV and on the Toronto Stock Exchange under the trading symbol ASV. Learn more about the company at www.aspreva.com For Further Information please contact: Sage J. Baker Vice President, IR & Corporate Communications Aspreva Pharmaceuticals +1 250-708-4270 sbaker@aspreva.com Forward-Looking Statements This news release contains forward-looking statements within the meaning of the
